SCHALLER, J.,
dissenting. The majority holds that the trial court improperly refused to strike the testimony of David Mantell, the court-appointed expert witness, in its entirety because, after fulfilling his appointment as a court-appointed expert in this case for nearly two years, he had an ex parte communication with the department of children and families (department) and *591accepted an assignment to evaluate the child for the department. The majority reverses the judgment and remands the case for a new trial.1 The respondent mother, who was separately represented and has also appealed, did not join in moving to strike Mantell’s testimony and has not raised this issue on appeal.
In reversing, the majority grounds its decision on the “conflict created by [Mantell’s] agreement to testify on behalf of the department and also because of the ex parte contacts with counsel for the department.” The maj ority applies a rule of absolute exclusion of Mantell’s testimony because of the apparent compromise of his duty of neutrality.
I conclude that no authority exists for the application of this rule of exclusion in the case of a court-appointed witness. Accordingly, I believe that the trial court correctly held that the remedy for a party who claims that an ex parte communication has compromised a court-appointed witness’ neutrality is, in essence, to impeach the witness in order to affect the weight and credibility to be given to the witness’ testimony by the trier of fact. Accordingly, I respectfully dissent on the basis of my disagreement, not with the determination of impropriety,2 but, rather, with the remedy that the majority applies to Mantell’s conduct.
*592Several additional facts are relevant to a full discussion of the respondents’ claim. Mantell, a clinical psychologist, was appointed by the trial court sometime before November, 1993, as a court-ordered evaluator. Specifically, he was asked “to see a group of four adults and one child, perform psychological assessments and offer an opinion about the psychological character restrictions of the people involved in connection with an infant that had been seriously injured multiple times in order to assist the [department] and the court with the major child protection issue, which was where would it be safe for this child to live and did any of the four adults possess characteristics that potentially endangered the child.” Mantell “received a package of materials from the court, and it consisted of the evaluation order, a motion for evaluation by agreement of the parties, the petition, the summary of facts and the social study.” When asked, “Who contacts you [in such cases]?” Man-tell responded: “Well, usually it’s the court service officer. Sometimes it’s the social worker. On rare occasions, it’s the attorney. On rare occasions it’s the attorney general. But whoever does it, it’s the person that’s agreed upon is going to do the job of contacting the evaluator who’s to do the court-ordered study and to inform that person that that person has been asked to do this.” The record does not reveal who made the contact in this case or whether any instructions were given to Mantell. In carrying out his duties, Mantell prepared four reports. The reports were dated November 27,1993, March 7,1994, July 17,1995, and February 26, 1996. Three of the reports preceded the ex parte contact. All four reports were introduced into evidence without objection and no motion to strike the reports was made by either of the respondents.
*593In September, 1995, Bette Paul, the assistant attorney general assigned to the case, contacted Mantell and asked him to meet with her to review the case. In Man-tell’s words, he was “contacted by the attorney general and asked to do a developmental assessment [of the child]. It was the attorney general who called and asked me to do the home study. It was the social worker who called and asked me to do the follow-up developmentals and collateral contacts.” No evidence was produced to indicate that the communication with either person extended beyond those requests or that there were any meetings or conversations that extended beyond conveying the requests. Mantell knew that in at least one of these evaluations, January, 1996, he was not a court-ordered evaluator. In response to the request for an evaluation, Mantell prepared a developmental assessment dated January 23, 1996. That report was marked as an exhibit for identification purposes only. It is noteworthy that, at some unidentified time, Mantell received a request for information from counsel for the respondent father. According to Mantell, this occurred during a different case on which both were working. When Mantell was asked whether he indicated to counsel that he would speak to him only if he had the consent of the attorney general, Mantell replied that he did not recall but stated, “It’s something that I could have said.” Mantell was not asked whether, in fact, he did speak with the respondent father’s counsel or whether he had a conversation with the assistant attorney general or social worker about counsel’s request.
The ex parte contact with the department was brought out during Mantell’s direct examination. No objection or motion to strike was made by respondents’ counsel during direct examination. During cross-examination by the respondent father’s counsel, after several questions concerning the the department contact, the respondent father moved to strike Mantell’s testimony *594on the ground that “he cannot simultaneously be a neutral person who works for the court and also a witness who works for the state.” The trial court denied the motion, ruling that “that goes to the weight of his testimony.” After the ruling, on cross-examination, Mantell explained his understanding of the dual roles and the method of impeaching a witness in his position.3 The trial court, in its memorandum of decision, referred to Mantell’s various reports in evidence and specifically adopted Mantell’s observations concerning the failure of both respondent parents to acknowledge and to accept personal responsibility for causing multiple, serious life threatening injuries to their own infant child. *595The court noted that “this deficiency goes to the very issue of safety and well-being of the child.” The respondent father did -not question Mantell concerning any inconsistencies or changes in findings or conclusions from 1993 through the final report in 1996, which followed the contact with the attorney general and the attempted contact by counsel for the respondent father. Mantell first raised his concern about the lack of personal responsibility for the child’s serious injuries in his first report in 1993 and continued to emphasize that concern in subsequent reports and in his trial testimony. An examination of Mantell’s final report in February, 1996, together with his earlier reports, reveals a consistency of findings, conclusions, and recommendations throughout. No change in Mantell’s position is evident in the final report, the only one prepared after the evaluation report prepared for the department.
It is evident that the trial court did not abuse its discretion in considering and relying on Mantell’s testimony because the record is virtually devoid of any indication of bias or other reason to disregard or discount Mantell’s testimony. The sole disqualifying factor argued by the respondent father is one request from the assistant attorney general, one request from a social worker for the department and the performance of one evaluation of the child.4
*596It is undisputed that neither the record nor the transcript contains any suggestion of bias on the part of Mantell or of any harm or prejudice to the respondent father occurring as a result of the contact with the attorney general and preparation of the January, 1996 development assessment of the child.5 The sole basis of the motion to strike was the apparent conflict in being “a neutral person who works for the Court and also a witness who works for the State.” Likewise, the sole basis of the majority’s opinion is the apparent conflict in roles. This ground can properly be sustained only if applicable law prohibits such conflict or such ex parte contacts and provides for the severe remedy of striking all the witness’ testimony in the event of any transgression.
Neither counsel for the respondent father nor the majority have presented any statutory or decisional authority, state or federal, to support the application of an absolute rule of exclusion to be applied to court-ordered witnesses or to support the extension of the Code of Judicial Ethics to such witnesses. The majority cites several federal cases concerning the neutrality of court-appointed experts. It is true that both United States v. Theriault, 440 F.2d 713, 715 (5th Cir. 1971), and United States v. Pogany, 465 F.2d 72, 78 (3d Cir. 1972), emphasize the duty of neutrality on the part of experts appointed by the federal courts pursuant to Rule 28 of the Federal Rules of Criminal Procedure. Neither of those cases, however, suggests that the sanction for a compromise of neutrality should be exclusion of the witness’s testimony. Furthermore, United States v. Green, 544 F.2d 138, 146 n.16 (3d Cir. 1976), cert. denied sub nom. Tefsa v. United States, 430 U.S. 910, 97 S. Ct. 1185, 51 L. Ed. 2d 588 (1977), also cited by the majority, supports the trial court’s ruling in this case. The Green court stated: “We note that every ex *597parte communication to the trial court does not require reversal, especially when there has been a subsequent opportunity to cross-examine the declarant concerning such communication and a failure to object at trial to the procedure used.” Id. In Green, the court held that it was not reversible error for the trial judge to conduct ex parte telephone conversations with the court-appointed witness. As in the present case, the ex parte contact was not “clandestine . . . and full opportunity existed for cross-examination.” Id., 146.
Although the majority does not ground its opinion on the Code of Judicial Ethics, consideration of the code is relevant because the remedy prescribed by the majority resembles remedies for violation of the code. In Connecticut, canon 3 of the Code of Judicial Ethics prohibits judges from ex parte contacts6 and canon 27 requires judges to avoid impropriety and the appearance of impropriety. We have determined that the standard embodied in the code applies to attorney trial referees. DeSalle v. Appelberg, 44 Conn. App. 323, 688 *598A.2d 1356 (1997). We have not, however, extended coverage of the judicial canons to those not acting in an adjudicatory capacity. After a review of the comments to the canons, and treatises on judicial misconduct, I think that it would not serve the purpose of the canons to extend their proscriptions to court-appointed witnesses. The remedy for violation of the code in such cases does not depend on proof of actual bias and does not require a showing of harm or prejudice. The standard is whether the misconduct causes an outside observer to question the judge’s impartiality. Id., 328-29.
While there is good reason to apply the code to attorney trial referees, who perform quasi-judicial duties, no authority has been cited or located—within or outside Connecticut—that applies such a rule to court-appointed witnesses. Common sense supports the difference in treatment of judicial officials and witnesses. Unlike judicial officials, witnesses can be cross-examined and impeached before the judicial officials who are performing the fact-finding function. The trial court correctly held, in essence, that Mantell’s conduct was the appropriate subject of impeachment. In that regard, I have noted that there is no evidence of the circumstances or content of the communications with the department personnel. Nor is there any indication of whether the special assignment to evaluate the child had any bearing on Mantell’s findings or opinions. Nor is it clear what the circumstances were in the contact made by counsel for the respondent father with Mantell. The fact that Mantell did not remember what the respondent’s counsel said is not conclusive of the matter. A comparison of Mantell’s four reports fulfilling his duties as court-appointed evaluator, and even his report prepared at the department’s request, which was marked for identification only, reveal no inconsistency or change in his findings or opinions. The final report, *599prepared after the contact with the department, is consistent with the earlier reports. Moreover, Mantell’s oral testimony was consistent with his reports from 1993 through 1996.
I find no authority or reason to justify the application of an absolute rule of exclusion to a court-appointed witness in these circumstances. The record fails to show any reason for striking Mantell’s testimony. Counsel for the respondents, had the opportunity to cross-examine and impeach the witness. The respondents failed to establish why the testimony of this witness, who performed evaluations and prepared reports for nearly two years before the first ex parte contact, should be stricken. Because I agree with the majority’s disposition of the first claim, I would affirm the judgment of the trial court rather than remanding it for a new trial at which, apparently, the parties and the trial court will function without the benefit of the testimony of the mental health professional who followed, evaluated and reported on this child, his parents and the foster family consistently since 1993. The severe remedy of exclusion of the expert’s testimony applied in a situation in which the expert operated without instructions from the court, was contacted by both parties to the appeal and was subject to cross-examination, produces, in my view, an unwise and unfair result.
For the foregoing reasons, I respectfully dissent.

 No motion was made by the respondent father, however, to strike Man-tell’s four reports, which were prepared over a period of nearly three years and admitted into evidence without objection. Therefore, no ruling is made with respect to that evidence.


 Although, as the majority acknowledges, the record does not reveal that Mantell received any instructions from the court upon his appointment, I agree that it was inconsistent with the duty of neutrality for Mantell to undertake an assignment concerning the child from the assistant attorney general. Whether it was improper to have any ex parte contact under any circumstances is not certain. Even under rule 706 of the Federal Rules of Evidence, it is evident that some courts permit ex parte contact by the parties with such a witness. J. Cecil & T. Willging, “Court-Appointed Experts,” Reference Manual on Scientific Evidence (1995) 525, 551. For example, in Imazio Nursery, Inc. v. Dania Greenhouses, United States *592District Court for the Northern District of California, Docket No. 92-20755 (April 16, 1997) (1997 WL 195434), the District Court specifically permitted ex parte communications with its court-appointed expert on the part of the parties and the court.


 “[Respondent Father’s Counsel]: So when you were talking before that unlike the hired gun we’re going to be bringing in, you can be trusted because you work for the court, that’s only true in part of the case?
“[Mantell]: I don’t think I used that language.
“Q. No, you didn’t. I’m sorry.
“A. I don’t think I made any reference to a hired gun who was more trustworthy.
“Q. I think that you called somebody working for the court more trustworthy than someone hired by the parties because there is no specific ax to grind.
“A. No, I said that’s an issue that should or could be considered.
“Q. So then the court can also consider that you work part time for the state’s attorney in this case?
“A. I think that the court can ask itself is there any reason to have less faith in the later work that I did when the attorney general’s office asked me to follow up on the child than it does in the other work that I was asked to do that preceded those requests that had to do with the evaluations of the parents.
“Q. So then by the same token any person we bring in also gets the same questions?
“A. I don’t follow that.
“Q. Well, his work is not necessarily less reliable because we asked him to do it?
“A. Well, I don’t believe that you can automatically exclude expert evaluations and testimony just because of who asked you to do it, but you may ask about the nature of the task, you may inquire about, and surely, as you just have, attempt to impeach the credibility and impartiality of any expert witness on any ground that you consider to be reasonable and to persuade a court of that, and then it becomes a matter of whether there’s anything there that you find that lends credence to your concern about impartiality and accuracy.”


 There are additional factors that weaken the majority’s position. One is that the respondent father moved to strike the witness’ testimony but, having previously allowed his reports to be admitted as full exhibits without objection, failed to move to strike the reports. Additionally, neither the respondent father nor the majority attempt to distinguish between Mantell’s testimony concerning matters occurring within the period prior to any ex parte contact and his testimony and one report after the contact with the department personnel. Further, there is no consideration of the fact that, on the record before us, Mantell was not given any instructions concerning contacts with the parties or the court. In other words, no eviden.ce was produced to indicate that ex parte contacts with the parties or the court on this or other matters were prohibited.


 Additionally, the respondent father fails to point to any harm or prejudice in his brief.


 Canon 3 (a) (4) of the Code of Judicial Conduct provides in relevant part: “A judge should accord to every person who is legally interested in a proceeding, or that person’s lawyer, full right to be heard according to law. A judge shall not initiate, permit or consider ex parte communications, or consider other communications made to the judge outside the presence of the parties concerning a pending or impending proceeding except that:
“(A) Where circumstances require, ex parte communications for scheduling, administrative purposes or emergencies that do not deal with substantive matters or issues on the merits are authorized; provided:
“(i) the judge reasonably believes that no party will gain a procedural or tactical advantage as a result of the ex parte communication, and
“(ii) the judge makes provision promptly to notify all other parties of the substance of the ex parte communication and allows an opportunity to respond. . . .”
The official commentary to canon 3 a (4) provides that a “judge must not independently investigate facts in a case and must consider only the evidence presented. . .


 Canon 2 (a) of the Code of Judicial Conduct provides: “A judge should respect and comply with the law and should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary.”